PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www,uspto.gov
In re Application of 					:
Jeiwook Chae, et al.					:
Application No. 14/902,566				:
Filed: 02 Jan 2016					:	DECISION ON PETITION
For: Respiratory Disease-Related Gene Specific 	:
SIRNA, Double-Helical Oligo RNA Structure 	:
Containing SIRNA Composition Containing Same 	:
For Preventing or Treating Respiratory Disease	:


This is a decision on the February 9, 2021“Petition under 37 CFR 1.183 Requesting Waiver of Prior Art Requirement in 37 CFR 1.321(d)” in order for the concurrently filed “Terminal Disclaimer to Obviate a Double Patenting Rejection Over a Reference Patent—Joint Research Agreement” to be entered.

For the reasons set forth below, the petition under 37 CFR 1.183 is DISMISSED.

FEES

The petition fee of $420.00 under 37 CFR 1.17(f) for the February 9, 2021 petition under 37 CFR 1.183 is charged to the authorized deposit account as set forth on page 2 of the petition. The processing fee under 37 CFR 1.17(i) required by 37 CFR 1.71(g)(2) for the November 9, 2020 amendment to the specification naming parties to the joint research agreement was received on February 9, 2021.1 

RELEVANT STATUTE AND REGULATIONS

35 U.S.C. 102 provides, in pertinent part:

(a)  NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
*****
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(b)  EXCEPTIONS.—
*****
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
***
(C)  the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
(c)  COMMON OWNERSHIP UNDER JOINT RESEARCH AGREEMENTS.— Subject matter disclosed and a claimed invention shall be deemed to have been owned by the same person or subject to an obligation of assignment to the same person in applying the provisions of subsection (b)(2)(C) if—
(1) the subject matter disclosed was developed and the claimed invention was made by, or on behalf of, 1 or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention;
(2)  the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(3)  the application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement. 

37 CFR 1.104(c)(4)(ii) provides (emphasis added):

	Subject matter which would otherwise qualify as prior art under 35 U.S.C. 102(a)(2) and 	a claimed invention will be treated as commonly owned for purposes of 35 U.S.C. 	102(b)(2)(C) on the basis of a joint research agreement under 35 U.S.C. 102(c)  if: 

	(A) The applicant or patent owner provides a statement to the effect that the subject 	matter was developed and the claimed invention was made by or on behalf of one or		 more parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h) and 	§ 1.9(e), that was in effect on or before the effective filing date of the claimed 	invention, and the claimed invention was made as a result of activities undertaken 	within the scope of the joint research agreement; 	and 
	(B) The application for patent for the claimed invention discloses or is amended to 	disclose the names of the parties to the joint research agreement.

37 CFR 1.321(d) provides:

A terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii) or (c)(5)(ii) as the result of activities undertaken within the scope of a joint research agreement, must: 

(1) Comply with the provisions of paragraphs (b)(2) through (b)(4) of this section; 
(2) Be signed in accordance with paragraph (b)(1) of this section if filed in a patent application or be signed in accordance with paragraph (a)(1) of this section if filed in a reexamination proceeding; 

(3) Include a provision waiving the right to separately enforce any patent granted on that application or any patent subject to the reexamination proceeding and the patent or any patent granted on the application which formed the basis for the double patenting, and that any patent granted on that application or any patent subject to the reexamination proceeding shall be enforceable only for and during such period that said patent and the patent, or any patent granted on the application, which formed the basis for the double patenting are not separately enforced.

37 CFR 1.183 provides:

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be sus-pended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).

DECISION

In the present petition, applicant requests waiver of the requirement in 37 CFR 1.321(d) that the reference listed in the concurrently filed terminal disclaimer be disqualified as prior art as set forth in 37 CFR 1.104(c)(4)(ii) in order for the terminal disclaimer to be entered  Petitioner explains that such terminal disclaimer is needed to overcome the nonstatutorydouble patenting rejection over the reference, which is not prior art to the instant application..
Applicant asserts at pages 1-2 of the petition the following:
	Petition hereby is made under the provisions of 37 CFR 1.183 for waiver of the prior art requirement in 37 CFR 1.321(d), to enable a terminal disclaimer to be entered in the above-identified application, terminally disclaiming over U.S. Patent 10,030,243.
	US. Patent 10,030,243 was issued July 24, 2018 on U.S. Patent Application 14/902,563
as a U.S. national phase of International Patent Application PCT/KR 2014/006031 filed July 4, 2014 claiming the priority of Korean Patent Application 10-2013-0079309 filed July 5, 2013.
	The present application 14/902,566 was filed on January 2, 2016 as a US. national phase of International Patent Application PCT/KR2014/006033 filed July 4, 2014 claiming the priority of Korean Patent Application 10-2013-0079311 filed July 5, 2013.

	The claims of the present application under examination have been rejected, in the May 12, 2020 Office Action in the present application, on the ground of nonstatutory double patenting over claims of U.S. Patent 10,030,243. The applicants of the present application desire to overcome such nonstatutory double patenting rejection by a terminal disclaimer over U.S. Patent 10,030,243 but such terminal disclaimer requires, under 37 CFR 1.321(d), that U.S. Patent 10,030,243 be disqualified as prior art.

	The present application 14/902,566 and U.S. Patent 10,030,243 have a common effective filing date, and neither is prior art to the other. The claims of the present application have not been rejected on prior art grounds (35 USC 102 or 35 USC 103) based on or related to U.S. Patent 10,030,243.

		Under such circumstances, applicants hereby petition for waiver of the prior art
requirement in 37 CFR 1.321(d), to enable a terminal disclaimer to be entered in the above- identified application, terminally disclaiming over U.S. Patent 10,030,243

While the petition sets forth the relief sought, which is waiver of the prior art disqualification requirement in 37 CFR 1.321(d), the petition fails to set forth an extraordinary situation within the meaning of 37 CFR 1.183 that would warrant the granting of the relief sought.2  It is further noted that applicant has not met the requirements to establish the existence of a joint research agreement (JRA) in accordance with 37 CFR 1.104(c)(4)(ii). Specifically, the statement filed on November 9, 2020, is defective in that it does not contain the language required by 37 CFR 1.104(c)(4)(ii)(A) that the subject matter of the patent reference (listed in the concurrently filed terminal disclaimer based on a JRA) was developed and the claimed invention of the instant application was made by or on behalf of one or more parties to a joint research agreement.3 The November 9, 2020 statement that the nanoparticles as described in the claims were made as a result of the activities undertaken within the scope of the JRA is not the same as a statement which states that the claimed invention of the instant application was made as a result of activities undertaken within the scope of the JRA. The claimed invention in the claims is not solely limited to the nanoparticles recited in the claims.

As the petition fails to set forth a compelling reason why the relief sought should be granted and applicant has not established the existence of a joint research agreement pursuant to 37 CFR 1.104(c)(4)(ii), the petition under 37 CFR 1.183 requesting to waive the prior art disqualification requirement in 37 CFR 1.321(d) cannot be granted at this time and is therefore dismissed.
Any request for reconsideration of this decision must be accompanied by sufficient evidence of an “extraordinary situation” that would warrant the waiver of the prior art disqualification requirement in 37 CFR 1.321(d). The request for reconsideration must also be accompanied by a statement in compliance with 37 CFR 1.104(c)(4)(ii)(A) that: 1) the claimed invention in the instant application was made by and the subject matter disclosed in the reference listed in the terminal disclaimer was developed by or on behalf of one or more parties to a JRA within the meaning of 35 U.S.C. 100(h) and 37 CFR 1.9(e), 2) that the JRA was in effect on or before the effective filing date of the claimed invention in the instant application, and 3) that the claimed invention in the instant application was made as a result of activities undertaken within the scope of the JRA. Applicant must also resubmit the terminal disclaimer filed on February 9, 2021 with the request for reconsideration. A new terminal disclaimer fee will not be required because the fee of $170 for a terminal disclaimer under 37 CFR 1.321(d) listing the same reference patent was paid on November 9, 2020.
CONCLUSION
1. The petition under 37 CFR 1.183 filed on February 9, 2021, is dismissed.
2. Any request for reconsideration must be submitted within TWO MONTHS of the mail date of this decision. The time period for reply is NOT subject to extension under 37 CFR 1.136(a). A petition fee will not be required for a renewed petition requesting reconsideration of this decision.
3. The terminal disclaimer filed on February 9, 2021, is being forwarded to the paralegal staff for processing.
4. Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3222.
/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
    

    
        1 The fee of $140 paid on February 9, 2021 was indicated as a petition fee. This fee has been relabeled as a processing fee under 37 CFR 1.17(i) that is required by 37 CFR 1.71(g)(2). The undiscounted fee under 37 CFR 1.17(f) required for a petition under 37 CFR 1.183 is $420 and was charged on August 18, 2021 to the authorized deposit account.
        2 A petition requesting waiver or suspension of a rule that is not also a requirement of any statute, must be accompanied by a showing by petitioner that distinctly identifies a specific extraordinary situation surrounding a specific rule in which compliance with that specific rule could result in undue harm to the applicant. This showing must also discuss what the alleged harm is, or will be, in the event the petition is not granted. The alleged harm must be at a level in which justice requires that the petition be granted and the subject rule be waived or suspended.
        3 The amendment to the specification to name the parties to the JRA filed on November 9, 2020, as required by 37 CFR 1.104(c)(4)(ii)(B), is noted.